NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



               United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                   Submitted May 21, 2009
                                    Decided May 22, 2009

                                            Before

                             WILLIAM J. BAUER, Circuit Judge

                             JOHN L. COFFEY, Circuit Judge

                             DANIEL A. MANION, Circuit Judge

No.  08‐3434

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff‐Appellee,                          Court for the Northern District of Indiana,
                                                  Hammond Division.
       v.
                                                  No. 07 CR 106
TERRANCE LITTLES, 
     Defendant‐Appellant.                         James T. Moody,
                                                  Judge.

                                          O R D E R

        Terrance Littles sold crack to an informant, and afterward the police searched him
and his truck and found more crack and the buy money, as well as guns, ammunition, and
marijuana.  Facing a six‐count indictment, Littles agreed to plead guilty to one count of
possessing a firearm after a felony conviction, see 18 U.S.C. § 922(g)(1).  In exchange for that
plea and a written waiver of appeal, the government dismissed the other charges.  Littles
already had a string of convictions that qualified him as an armed career criminal, and the
district court sentenced him to 180 months, the statutory minimum.  See 18 U.S.C.
§ 924(e)(1).  Littles filed a notice of appeal, but his appointed counsel now seeks to
No. 08‐3434                                                                                   Page 2

withdraw because he cannot discern a nonfrivolous basis for appeal.  See Anders v.
California, 386 U.S. 738 (1967).  Littles opposes counsel’s submission.  See CIR. R. 51(b).

        Littles wants to challenge his prison sentence, but he does not seek to undermine his
guilty plea.  Counsel thus appropriately omits any discussion about the adequacy of the
plea colloquy, see FED. R. CRIM. P. 11(b), or the voluntariness of the guilty plea.  See United
States v. Knox, 287 F.3d 667, 670‐71 (7th Cir. 2002).  And since the appeal wavier in the plea
agreement stands or falls with the guilty plea, United States v. Wilson, 481 F.3d 475, 483 (7th
Cir. 2007); United States v. Hare, 269 F.3d 859, 860‐61 (7th Cir. 2001), any appellate issue
concerning Little’s sentence would be frivolous.

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.